Citation Nr: 0939861	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-20 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs educational 
benefits for aviation training.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1998 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs Regional Office in (RO) 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2008 letter, the RO informed the Veteran that the 
Travel Board hearing in connection with his appeal was 
scheduled for August 14, 2008.  By a July 2008 letter, the 
Veteran notified the RO that he was unable to attend the 
hearing and requested that it be rescheduled.  He also 
provided the RO with a new mailing address.

In an April 2009 letter, mailed to the last address of record 
(i.e., the address provided by the Veteran in his July 2008 
letter), the RO informed the Veteran that his Travel Board 
hearing had been rescheduled for May 8, 2009.  The Veteran 
did not attend the hearing.

In a letter, dated May 21, 2009, the Veteran inquired about 
the status of his July 2008 request for a rescheduled 
hearing, indicating that he had not received a response from 
the RO.  In a July 1, 2009 written motion, the Veteran again 
stated that he never received notice of his May 2009 Travel 
Board hearing and that he wished to have the hearing 
rescheduled on this basis.  The motion for a new hearing was 
subsequently granted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the appropriate RO, or as may be 
coordinated with the Veteran.  (The 
Board notes that the record reflects 
that the Veteran's current mailing 
address is in New York, although he 
previously advised he resided in Texas, 
but had a permanent mailing address in 
Florida.)  The Veteran and his 
representative should be notified in 
writing of the date, time, and location 
of the hearing.  Such notice should be 
associated with the claims file.  

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

